DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 10/4/2021 is acknowledged.

Claim Rejections 35 USC 101
	Claims 1-8 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
Claims 1 is directed toward a method.  Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.

Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims 1, 10 and 19 are directed toward the abstract idea of coordinating an arrival of an asset at a location, which comprises a mental process.
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  Although the claim recites that the arrival time is computed based at least in part on an available capacity associated with a transfer hub for receiving the one or more assets.  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, as mentioned above, the claims merely recite the collection of data and the computing an arrival time for the one or more assets.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a 
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims 1 are implemented on a computer and there are no further limitations or structural elements, e.g. sensors that go beyond the computer, it can clearly be seen that the abstract idea of coordinating an arrival time is merely implemented on a computer.  Thus, there is no integration of the abstract idea into a practical application.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  
Thus, since claims 1  are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
	Claims 2-8 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea.  Therefore, claims 2-8 are also rejected under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US 2019/0156254) in view of Gururajan (US 10,248,913).
As to claim 1 Hansen discloses a computer-implemented method for coordinating an arrival of an asset at a location, the method comprising: 
identifying, by a computing system that includes one or more computing devices, one or more assets arriving at a transfer hub(Paragraph 71 “Referring now to FIG. 6, a state diagram 600 and accompanying tables 602, 604 illustrating an example of a process for managing multiple shuttle reservation requests across a fixed route transportation network is shown. The state diagram 600 illustrates an exemplary route taken by a shuttle across stations A through F as part of a fixed route transportation network. The Reservation Requests table 602 illustrates the order of reservation requests (from top to bottom), the requested pick up points (left column) and the requested drop off points (right column) for each reservation request”), based at least in part on one or more attributes associated with the one or more assets (Paragraph 87 “Furthermore, the present systems and methods utilize knowledge regarding dynamic vehicle capacity (e.g., whether shuts include interchangeable seat types, child seats, wheelchairs, etc.). This allows the present system to distinguish specific capacity requirements for each reservation, as well as match those requirements to a vehicle with that capacity capability. Vehicles can have fixed capacity and/or dynamic capacity (i.e., two regular seats fold-up to make room for a wheelchair).”); 
(Paragraph 71 “Shuttle 1 Route table 604 illustrates expected arrival times (middle column) and maximum arrival times (right-most column) for each station (left-most column) in the network based on the reservation requests.”), 
controlling, by the computing system, the one or more assets to arrive at the determined arrival time(Paragraph 80 “The shuttle route information may include an instruction directing a shuttle to pick-up a passenger at the pick-up location and transport the passenger to the destination location by the target destination arrival time.”) 
Hansen does not explicitly disclose using information based at least in part on an available capacity associated with the transfer hub for receiving the one or more assets; 
Gururajan teaches based at least in part on an available capacity associated with the transfer hub for receiving the one or more assets (Column 15 lines 14-25 “Vehicle supply manager module 204 may be configured to invoke capacity calculator module 206 to determine which geographic areas (or routes) and time periods require more vehicles, and may be configured to cause changes to the vehicle supply (virtual or physical) in order to service the trip booking requests.”)
It would have been obvious to one of ordinary skill to modify Hansen to include the teachings of determining an available capacity of the transfer hub for the purpose of allocating vehicles to certain locations based on demand.


obtaining, by the computing system, data indicative of the one or more attributes associated with a plurality of assets (Paragraph 87); and 
identifying, by the computing system, the one or more assets from the plurality of assets based on the obtained data associated with the plurality of assets (Paragraph 84).
As to claim 3 Hansen discloses a computer-implemented method wherein determining the arrival time for the one or more assets, based at least in part on the available capacity associated with the transfer hub comprises: 
determining, by the computing system, an estimated arrival time associated with each of the one or more assets (Paragraph 52); 
Gururajan teaches determining, by the computing system, an available capacity associated with the transfer hub at the estimated arrival time associated with each of the one or more assets (Column 15 lines 14-25); 
determining, by the computing system, an available capacity associated with the transfer hub at one or more other times (Column 15 lines 14-25); and 
determining, by the computing system, the arrival time for the one or more assets based at least in part on the available capacity associated with the transfer hub at the estimated arrival time associated with each of the one or more assets and the available capacity associated with the transfer hub at the one or more other times (Column 15 lines 14-37).

controlling, by the computing system, a vehicle route associated with each of the one or more assets (Paragraph 6).

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US 2019/0156254) in view of Gururajan (US 10,248,913) as applied to claim 1 above, and in further view of Marsolek (US 2017/0058467)
As to claim 4 Marsolek teaches  a computer-implemented method, wherein determining the arrival time for the one or more assets, based at least in part on the available capacity associated with the transfer hub comprises: 
determining, by the computing system, the arrival time for each of the one or more assets to stagger an arrival of the one or more assets at the transfer hub (Paragraph 71).
It would have been obvious to one of ordinary skill to modify Hansen to include the teachings of staggering the arrival time of the assets for the purpose of optimizing the time and efficiency of the fleet.
As to claim 5 Marsolek teaches a computer-implemented method, wherein determining the arrival time for the one or more assets, based at least in part on the available capacity associated with the transfer hub comprises: 
determining, by the computing system, the arrival time for each of the one or more assets to consolidate an arrival of the one or more assets at the transfer hub (Paragraph 48).

coordinating, by the computing system, an arrival at the transfer hub of a first asset from the one or more assets and an arrival at the transfer hub of a second asset from the one or more assets based at least in part on one or more attributes associated with the first asset and the second asset (Paragraph 53).
As to claim 7 Marsolek teaches a computer-implemented method, wherein controlling the one or more assets to arrive at the determined arrival time comprises: 
controlling, by the computing system, a vehicle speed associated with each of the one or more assets (Paragraph 53).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             
10/21/2021